DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the preliminary amendment filed on 8/25/2021.
Claims 1-20 have been cancelled.
Claims 21-40 have been added.
Claims 21-40 are pending and have been examined.


Double Patenting

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-9, 11, 13, 14, 16, 18, 19, and 20 of U.S. Patent No. 11138625. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader versions of the parent claims, and are thus anticipated by the parent claims. In particular, claims 1 and 12 recite virtually the same limitations as claims 21 and 31 but for broader terminology used to describe various aspects. For example, “offer” has been replaced with the word “content”, “local data structure” has been replaced with “data structure”, etc. Thus the claims from application 11138625 anticipate the claims from the present application. In particular, the following claims from the parent anticipate the claims in the current application:
Claims from US Patent 11138625
Anticipated claims from Application 17411109
1, 12
21, 31
2, 13
22, 23, 32, 33
5, 16
26, 36
7, 18
27, 37
8
28, 38
11, 20
25, 35


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:  The claims are directed to a method (claim 21) and system (claim 31) and thus the claimed subject matter falls within the four statutory categories of patentable subject matter.
Step 2A prong 1: The claim limitations, when considered individually and as an ordered combination, are directed to certain methods of organizing human activities and mental processes. Claims 21 and 31 have the same features and thus claim 21 will be used for the analysis below. Each claims additional elements will be addressed individually. First, the claims store content and then when it is determined that the user is interested in the content, a comparison is done to determine if the stored content or another content stored elsewhere should be presented to the user. Under broadest reasonable interpretation the content includes offers (also per the specification – paragraph [0004]). Comparing content (i.e. offers) from multiple sources to determine which one is best suited to provide to a user is considered a fundamental economic practice and descriptive of commercial interactions in the form of advertising, marketing or sales activities or behaviors. Further, but for the inclusion of generic computing components, nothing in the claims precludes the steps form being performed in the human mind or with pen and paper. A human analog could store and organize content (such as offers) by where the content originated from and its contents. Further, a human analog would be able to determine interest in a content associated with the saved content, compare it to other content which have not been previously saved, and determine the best content to present to a user. If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental process grouping of abstract ideas. 
The following limitations are considered to be merely descriptive of the abstract idea:
 Receiving, by an entity, a first content item via a first source; assigning an identifier to the first source via which the first content item was received; storing, in an entry of a data structure, data identifying the first content item and the first source via which the data was received; receiving, by the first entity, a search request via a second source in communication with the entity; identifying that the search request relates to the first content item; comparing the data identifying the first content item stored in the entry of the data structure to data identifying a second content item available from a source remote from the entity, via a third source; in response to selecting the first content item stored in the entry of the data structure: causing the first source to display the first content item identified by the entry in the data structure of the entity; and in response to selecting the second content item available from the source remote from the entity: causing the third source to generate the second content item available from the source remote from the entity.
Further, the dependent claim limitations, when considered both individually and as ordered combination, merely further limit the abstract idea. The following limitations are considered are merely descriptive of abstract concepts: comparing each of the data identifying the first content item stored in the entry of the data structure with one or more user selected criteria (claims 22, 32) wherein the selecting the first content item stored in the entry of the data structure is based on one or more user selected criteria (claims 23, 33);wherein the storing further comprises: extracting the data from the first content item relating to characteristics of the first content item; and storing the extracted data in the data structure; wherein the storing the identifier in the data structure is such that it is associated with the extracted data (claims 24, 34) generating a fourth content item based on the extracted data; (claims 25, 35); comparing metadata associated with the first content item to metadata associated with the second content item (claim 26, 36); sending the first content item to the second source (claim 27, 37); wherein comparing is performed using at least one or more techniques comprising text input, image recognition, barcode or QR code scan; (claims 28, 38); wherein the second source is different from the first source, and the third source is different from the second source (claims 29, 39); in response to selecting the second content item available from the source remote from the entity: causing the third source to generate the second content item available from the source remote to the entity on another entity (claim 30, 40); 
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims include the additional elements of a device,  first, second, and third applications, control circuitry (independent claims), links (interpreted as a link to webpage) (claims 25, 35), and comparing using text input, image recognition, or barcode/QR code scans  (claims 28. 38), and another device (claims 30, 40). When considering the additional elements, of both the independent and dependent claims individually and as an ordered combination, the claims do not have practical application. The device, control circuitry, and first, second, and third applications are recited at a high level of generality and are only used to implement the abstract idea as a tool. The device, another device, and circuitry merely perform generic computing operations such as sending and receiving information, identifying, comparing, and selecting. (See MPEP 2106.04(d) and subsequently MPEP 2106.05(f)) Further, the applications and links provide a general link to a particular field of use or technological environment (i.e. to a computing environment.) Such applications are merely used as the source and means to present the content to a user in a computing environment. Additionally, the techniques regarding making comparisons using text input, image recognition, and scanning of barcodes or QR codes are recited at a high level and only provide a general link to the recited techniques. There is no improvement or technical detail regarding the techniques or how they are to be used in a meaningful way. (See MPEP 2106.04(d) and subsequently 2106.05(h)) Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the additional elements merely use the computing devices as a tool to implement the abstract idea and provide a general link to a particular field of use or technological environment. The claims recite no inventive concept related to the computing devices themselves, the application, comparing techniques, or links. Thus the claims are not considered to include an inventive concept outside the abstract idea. As a result the claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-24, 26, 27, 29-34, 36, 37, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al (US 2014/0007146) in view of Zimmerman et al (US 2018/0070121)

As per claims 21 and 31:

Peterson teaches A method comprising and A system comprising: control circuitry configured to: receiving, by a device, a first content item via a first application (paragraph [0031] In addition to providing access to linear programming (e.g., content that is scheduled to be transmitted to a plurality of user equipment devices at a predetermined time and is provided according to a schedule), the media guidance application also provides access to non-linear programming (e.g., content accessible to a user equipment device at any time and is not provided according to a schedule). Non-linear programming may include content from different content sources including on-demand content (e.g., VOD), Internet content (e.g., streaming media, downloadable media, etc.), locally stored content (e.g., content stored on any user equipment device described above or other storage device. [0044] . Storage 308 may be used to store various types of content described herein as well as media guidance information, described above, and guidance application data, described above.[0088] Application 506 may also interact with application 508 to obtain information regarding media assets that can be accessed with or without a financial transaction. Media assets that can be accessed without a financial transaction include media assets that are available for free from a remote server, media assets that will be broadcast in the near future, media assets that are already owned by the user (e.g., media assets previously recorded on a DVR or media assets previously downloaded and stored on a hard drive), and media assets that are provided by services the user subscribes to (e.g., NETFLIX). For example, application 508 may be a media library management application that contains a list of all media assets stored on user device 504 and/or other devices owned by the user. Application 506 may communicate with such a media library management application to determine whether one or more media assets of a media content collection are already in the user's possession.) assigning an identifier to the first application via which the first content item was received (paragraph [0142] At step 1024, application 506 stores the lowest price charged by a content provider of the media content collection and information identifying the corresponding content provider to a data structure. The information identifying the corresponding content provider may include a network address through which access to the media content collection can be obtained, user readable information such as the content provider's name, information identifying another application through which access can be received and/or other user or computer readable information.) storing, in an entry of a data structure, the identifier, data identifying the first content item, and the first application via which that data was received (paragraph [0142] At step 1024, application 506 stores the lowest price charged by a content provider of the media content collection and information identifying the corresponding content provider to a data structure. The information identifying the corresponding content provider may include a network address through which access to the media content collection can be obtained, user readable information such as the content provider's name, information identifying another application through which access can be received and/or other user or computer readable information.) receiving, by the device, a search request via a second application in communication with the device  (paragraph [0026]; [0091] - Application 506 may generate and transmit a search query in order to obtain necessary information. For example, application 506 may use information received from application 508 or database 510 identifying a media content collection or media asset to generate a search query requesting information regarding a media content collection, individual media assets of the media content collection, and/or content providers of the media content collection or media asset.; identifying that the search request relates to the first content item ([0036] Options available from a main menu display may include search options, VOD options, parental control options, Internet options, cloud-based options, device synchronization options, second screen device options, options to access various types of media guidance data displays, options to subscribe to a premium service, options to edit a user's profile, options to access a browse overlay, options to purchase media assets or media content collections, options to automatically obtain cost-efficient access to a media content collection or other options.) comparing the data identifying the first content item stored in the entry of the data structure to data identifying a second content item available from a source remote from the device via a third application  (paragraph  [0144] At step 1102, application 506 retrieves or receives information identifying each media asset of the media content collection. This information may be received from application 508, retrieved from database 510, received from server 502, received from remote server 534, received from content source 530, extracted from the data structure for the media content collection that was retrieved in step 1008, and/or received using one of the techniques discussed above in relations to step 1008. [0146]-[0160] ; Fig 8B; The media asset is compared across multiple providers including local storage and remote storage. The one with the lowest price option is selected for the user and displayed to the user including indicating the best deal as seen in Fig. 8B.) in response to selecting the first content item stored in the entry of the data structure: causing {to} display the first content item identified by the entry in the data structure of the device (paragraph [0161] As with step 1208, media assets accessible without a transaction may involve alternative steps for accessing. For example, a media asset already stored in user device 504 may be simply played, and a recording may be scheduled for a media asset that is to be broadcast in the near future. The {…} indicate a modification to the claim language to show what is expressly taught by Peterson. Limitations regarding accessing the selected content with the specific applications will be addressed below.) and in response to selecting the second content item available from the source remote from the device: causing {…} to generate the second content item available from the source remote from the device (paragraph [0163]  Steps 1214 and 1216 are involved in receiving access to a media asset or media content collection that is streamed over a network connection. At step 1214, application 506 communicates with a remote server, such as content source 530, to receive access to the media asset or media content collection being streamed. This may involve creating an account for the user, obtaining permission to access a website and/or starting to stream data from content source 530 to user device 504. The application 506 may also save information regarding the media content collection and how to access the media content collection in order to also allow the user to navigate a menu at a future time to access individual media assets or the entire media content collection. As the data containing the media asset or the media content collection is received, user device 504 displays the received data, thereby providing access to the media asset or media content collection. The {…} indicate a modification to the claim language to show what is expressly taught by Peterson. Limitations regarding accessing the selected content with the specific applications will be addressed below.)
	Peterson does not expressly teach launching the selected content using specific applications assigned to each piece of content. 
	Zimmerman teaches causing the first application to generate for display the first content item (paragraph [0029] Furthermore, the navigation module 202 may receive a selection of a content object that either triggers automatic playing of the corresponding program or links the digital receiver 102 to a detailed content view (e.g., media view) for the program corresponding to the selected content object. In some embodiments, selecting a particular content object cross-launches the third party service application (e.g., Netflix; Hulu) or the digital receiver application (e.g., for record VODs), and begins playback of the corresponding program in full screen. For example, selecting a “House of Cards” content object triggers launch of the Netflix application and, based on a deep link to the content/program, automatically causes immediate playback of the selected episode of “House of Cards.”) causing the third application to generate causing the second content item  (paragraph [0029] Furthermore, the navigation module 202 may receive a selection of a content object that either triggers automatic playing of the corresponding program or links the digital receiver 102 to a detailed content view (e.g., media view) for the program corresponding to the selected content object. In some embodiments, selecting a particular content object cross-launches the third party service application (e.g., Netflix; Hulu) or the digital receiver application (e.g., for record VODs), and begins playback of the corresponding program in full screen. For example, selecting a “House of Cards” content object triggers launch of the Netflix application and, based on a deep link to the content/program, automatically causes immediate playback of the selected episode of “House of Cards.”)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include launching the specific applications for the various content as taught by Zimmerman in order to automatically cause immediate playback of selected content (paragraph [0029]). Further, launching specific applications based on selection of content is the use of a known technique used to improve similar devices/methods in the same way.

Peterson and Zimmerman teach the limitations of claims 21 and 31. As per claims 22 and 32:

Peterson further teaches further comprising: comparing each of the data identifying the first content item stored in the entry of the data structure with one or more user selected criteria (paragraphs [0116]-[0125]; Fig 9;  Application 506 may consider these content providers when executing process 400. Accounts 926 may be in lieu of or in combination with other content providers considered by application 506. Finally, preferred content providers 928 lists the content providers of media content that the user prefers. Application 906 may give these content providers an advantage, may only consider these content providers, or may append these content providers to any list of potential and/or actual content providers when determining executing process 400.)

Peterson and Zimmerman teach the limitations of claims 22 and 32. As per claims 23 and 33:

Peterson further teaches wherein the selecting the first content item stored in the entry of the data structure is based on the one or more user selected criteria (paragraphs [0116]-[0125]; Fig 9;  Application 506 may consider these content providers when executing process 400. Accounts 926 may be in lieu of or in combination with other content providers considered by application 506. Finally, preferred content providers 928 lists the content providers of media content that the user prefers. Application 906 may give these content providers an advantage, may only consider these content providers, or may append these content providers to any list of potential and/or actual content providers when determining executing process 400.)

Peterson and Zimmerman teach the limitations of claims 21 and 31. As per claims 24 and 34:

Peterson further teaches wherein the storing further comprises: extracting the data from the first content item relating to characteristics of the first content item; and storing the extracted data in the data structure; wherein the storing the identifier in the data structure is such that it is associated with the extracted data  (paragraph [0142] At step 1024, application 506 stores the lowest price charged by a content provider of the media content collection and information identifying the corresponding content provider to a data structure. The information identifying the corresponding content provider may include a network address through which access to the media content collection can be obtained, user readable information such as the content provider's name, information identifying another application through which access can be received and/or other user or computer readable information.)

Peterson and Zimmerman teach the limitations of claims 21 and 31. As per claims 26 and 36:

Peterson further teaches wherein the comparing further comprises: comparing metadata associated with the first content item to metadata associated with the second content item (abstract The first and the second price are compared, and access to the media content collection is received based on this comparison. [0144] At step 1102, application 506 retrieves or receives information identifying each media asset of the media content collection. This information may be received from application 508, retrieved from database 510, received from server 502, received from remote server 534, received from content source 530, extracted from the data structure for the media content collection that was retrieved in step 1008, and/or received using one of the techniques discussed above in relations to step 1008. [0146]-[0160] ; Fig 8B; The media asset is compared across multiple providers including local storage and remote storage. The one with the lowest price option is selected for the user and displayed to the user including indicating the best deal as seen in Fig. 8B.))

Peterson and Zimmerman teach the limitations of claims 21 and 31. As per claims 27 and 37:

Peterson further teaches further comprising: sending the first content item to the second application (paragraph [0031] In addition to providing access to linear programming (e.g., content that is scheduled to be transmitted to a plurality of user equipment devices at a predetermined time and is provided according to a schedule), the media guidance application also provides access to non-linear programming (e.g., content accessible to a user equipment device at any time and is not provided according to a schedule). Non-linear programming may include content from different content sources including on-demand content (e.g., VOD), Internet content (e.g., streaming media, downloadable media, etc.), locally stored content (e.g., content stored on any user equipment device described above or other storage device), or other time-independent content. On-demand content may include movies or any other content provided by a particular content provider (e.g., HBO On Demand providing "The Sopranos" and "Curb Your Enthusiasm"). HBO ON DEMAND is a service mark owned by Time Warner Company L. P. et al. and THE SOPRANOS and CURB YOUR ENTHUSIASM are trademarks owned by the Home Box Office, Inc. Internet content may include web events, such as a chat session or Webcast, or content available on-demand as streaming content or downloadable content through an Internet web site or other Internet access (e.g. FTP). [0033] Display 100 may also include video region 122, advertisement 124, and options region 126. Video region 122 may allow the user to view and/or preview programs that are currently available, will be available, or were available to the user.)

Peterson and Zimmerman teach the limitations of claims 21 and 31. As per claims 29 and 39:

The combination further teaches wherein the second application is different from the first application, (Peterson - paragraph [0031] – media guidance application – second application; (paragraph [0142] At step 1024, application 506 stores the lowest price charged by a content provider of the media content collection and information identifying the corresponding content provider to a data structure. The information identifying the corresponding content provider may include a network address through which access to the media content collection can be obtained, user readable information such as the content provider's name, information identifying another application (first application) through which access can be received and/or other user or computer readable information.) 
And the third application is different from the second application Zimmerman -  (paragraph [0029] Furthermore, the navigation module 202 may receive a selection of a content object that either triggers automatic playing of the corresponding program or links the digital receiver 102 to a detailed content view (e.g., media view) for the program corresponding to the selected content object. In some embodiments, selecting a particular content object cross-launches the third party service application (third application) (e.g., Netflix; Hulu) or the digital receiver application (e.g., for record VODs), and begins playback of the corresponding program in full screen. For example, selecting a “House of Cards” content object triggers launch of the Netflix application and, based on a deep link to the content/program, automatically causes immediate playback of the selected episode of “House of Cards.”)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include launching the specific applications for the various content as taught by Zimmerman in order to automatically cause immediate playback of selected content (paragraph [0029]). Further, launching specific applications based on selection of content is the use of a known technique used to improve similar devices/methods in the same way.


Peterson and Zimmerman teach the limitations of claims 21 and 31. As per claims 30 and 40:

Peterson further teaches further comprising: in response to selecting the second content item available from the source remote from the device: causing the third application to generate the second content item available from the source remote from the device on another device  (paragraph [0064] In some embodiments, a user equipment device may be referred to as a "second screen device." For example, a second screen device may supplement content presented on a first user equipment device. The content presented on the second screen device may be any suitable content that supplements the content presented on the first device. In some embodiments, the second screen device provides an interface for adjusting settings and display preferences of the first device. In some embodiments, the second screen device is configured for interacting with other second screen devices or for interacting with a social network. The second screen device can be located in the same room as the first device, a different room from the first device but in the same house or building, or in a different building from the first device. [0165] A user may interact with a first user device to select a media content collection for which process 400 is executed, a second user device to select from which content provider(s) access to the media content collection or a media asset is to be received, a third user device to actually play the media content collection or media asset, and a fourth user device to interact with configuration interface 900. A media content collection or a media asset can also be downloaded to or streamed through another user device different from the user device the user intends to play the media content collection or the media asset on. Furthermore, the user may specify ahead of time on which user devices the different steps involved in executing process 400 and providing access to the media content collection or the media asset are to be performed.)

Claim(s) 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al (US 2014/0007146) in view of Zimmerman et al (US 2018/0070121) in view of Scheflan et al (US 2009/0030794)

Peterson and Zimmerman teach the limitations of claims 24 and 34. As per claims 25 and 35:

The combination does not expressly teach generating a fourth item and a link for the item.
Scheflan teaches further comprising: generating a fourth content item based on the extracted data; and generating a link for display based on the fourth content item (paragraph [0004] The present invention discloses an advertising method that presents coupons to a user when the user clicks upon a video, which creates interaction with the advertisement. The video displays a presenter that encourages the user to click on the video to receive discounts or the like in the form of a printable coupon, click through and other options provided by a graphic template that is presented on the screen. In preferred embodiments, if the user clicks upon the coupon template, the user can be either directed to buy the discounted product in a related online store by uploading the page that presents the discounted product ready to be purchased, or the user can click on a "Print" button displayed on the coupon template and the coupon is printed and may subsequently be redeemed, for example, in a standard bricks-and-mortar store. Preferably the video presents a celebrity promoting the goods or services being advertised. The goods or services thus obtain celebrity endorsement and in this manner more consumer interest and more sales are generated for the advertised product, either at the online store or in the brick and mortar stores.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating a coupon for video content with a clickable link as taught by Scheflan in order to improve delivery of advertising content (paragraph [0003]). Further, providing a link for a coupon as taught by Scheflan is the use of a known technique used to improve similar devices/methods in the same way.

Claim(s) 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al (US 2014/0007146) in view of Zimmerman et al (US 2018/0070121) in view of Farell (US 2006/0036502)

Peterson and Zimmerman teach the limitations of claims 21 and 31. As per claims 28 and 38:

Farrell teaches wherein the comparing is performed using at least one or more techniques comprising text input, image recognition, barcode or QR code scan  (paragraph [0018] Server 104 then retrieves product reviews, retail outlet information, price comparisons for a plurality of retail outlets, and/or other product information for the item based on the barcode information scanned by the user. Other product information may include the identities of similar items, the price of the similar item at various retail establishments, and product reviews for the similar product, thereby allowing the customer to do comparison shopping without the need of visiting several retail establishments.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include comparing prices across multiple sales entities as taught by Farrell in order to help a user determine the best price for a product (paragraph [0018]). Further, initiating a comparison by scanning a barcode is the user of a known technique used to improve similar devices/methods in the same way.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.S/       Examiner, Art Unit 3688                                                                                                                                                                                                 
/KAMBIZ ABDI/       Supervisory Patent Examiner, Art Unit 3688